WOODLEY, Judge,
dissenting.
The majority opinion appears to me to be in conflict with Sparks v. State, 161 Texas Cr. Rep. 100, 275 S.W. 2d 494.
The distinction between walking 100 feet followed by a statement after a lapse of ten minutes (Sparks case), and riding in an automobile 3 blocks and a statement made within five minutes after arrest (the case before us) does not impress me as valid. The fact that appellant’s statement was made privately to the arresting officer is not a controlling distinction.
I would sustain the trial court’s ruling upon authority of Sparks v. State, supra. See also Phillips v. State, 137 Texas Cr. Rep. 206, 128 S.W. 2d 393; Wright v. State, 111 Texas Cr. Rep. 240, 13 S.W. 2d 111; and Garland v. State, 157 Texas Cr. Rep. 4, 246 S.W. 2d 204.